           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JESSE A. V. HEATH, JR.                                         PLAINTIFF
ADC #119387

v.                      No. 5:17-cv-209-DPM-JTK

HORAN, Doctor, Cummins Unit; and
LASONYA GRISWOLD, APN, Cummins Unit                        DEFENDANTS

                               ORDER
     On de novo review, the Court adopts Magistrate Judge Kearney's
supplemented recommendation, NQ 43 & NQ 56, and overrules the
parties' objections, NQ 44-45 & 59.   FED.   R. CIV. P. 72(b)(3). A timeline
laying out what happened when is illuminating.
     • 30 August 2015        Heath hurt his foot at work.

     • 28 March 2016         Heath underwent surgery, and a screw
                             was placed in his foot.

     • 5 October 2016        An x-ray of Heath's foot showed that the
                             screw was broken. Later that month, an
                             outside orthopedic consultation was
                             approved and scheduled for late
                             December.

     • 6 December 2016       Heath saw Dr. Horan for the first time for
                             foot pain.  Heath told him about the
                     broken screw, and Dr. Horan saw an
                     "obvious foreign body pressing out" from
                     Heath's foot.     Dr. Horan noted the
                     pending orthopedic appointment.

• 27 December 2016   A scheduled x-ray procedure was
                     canceled.

• 29 December 2016   Heath's orthopedic appointment was
                     canceled and rescheduled for March.

• 3 January 2017     Dr. Horan saw Heath for foot pain and
                     "suspected movement of hardware[.]"
                     Dr. Horan noted the pending orthopedic
                     appointment.

• 17 February 2017   Another scheduled x-ray procedure was
                     canceled.

• 20 February 2017   Dr. Horan saw Heath again for foot pain.
                     Dr. Horan noted the pending orthopedic
                     appointment.

• 14 March 2017      Dr. Horan saw Heath again for foot pain
                     "with obvious head of screw protruding
                     subcutaneous." Dr. Horan noted the
                     pending orthopedic appointment.


                         -2-
     • 17 March 2017         Heath's orthopedic appointment was
                             again canceled.

     • 29 March 2017         Dr. Horan saw Heath again for foot pain.
                             He saw that the screw [was] protruding
                                               II



                             laterally." Dr. Horan completed a new
                             consult request.    He noted that the
                             consult was non emergent in nature and
                                          II



                             [could] exceed the time x 60 day if
                             needed."

     • 7 August 2017         Heath underwent surgery again.

Based on this timeline, a jury could reasonably conclude that Horan
was deliberately indifferent to Heath's serious medical needs by failing
to inquire about the repeatedly canceled appointments or by failing to
request a more timely consultation.     Further, the Court agrees with
Magistrate Judge Kearney that this is not the type of case where
verifying medical evidence about harm from the delay is required.
Roberson v. Bradshaw, 198 F.3d 645, 648 (8th Cir. 1999). The need to
promptly fix a broken screw visible beneath the skin of a person's foot
is obvious to a layperson. Cf, Haase v. Starnes, 323 Ark. 263,268-69, 915
S.W.2d 675, 677-78 (1996).
     Motion for summary judgment, NQ 31, partly granted and partly
denied.    Heath's claims against Griswold are dismissed with
                                  -3-
prejudice.   He may proceed with his deliberate indifference claim
against Dr. Horan.
     So Ordered.




                                -4-
